DETAILED ACTION
Response to Arguments
Applicant's arguments filed on June 28, 2022, have been considered. Further prior art search did not reveal references by other that, either alone or combined, would anticipate or render obvious the present application’s invention as claimed in at least amended independent claims 1 and 8. Therefore, rejection under 35 U.S.C. 103 has been overcome by the amendment to said claims. However, claims 1-5 and 8-12 remain rejected on the ground of nonstatutory double patenting as established in the previous Office Action since no amendment or persuasive arguments have been presented to overcome said rejection. This Action is FINAL.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 9, and 15 of US Pat. No. 10,887,832. 
Although the claims at issue are not identical, they are not patentably distinct from each other, as exposed by the comparison table below.
Present Application
Pat. No. 10,887,832
1. A method performed by a wireless device for decoding public land mobile network (PLMN) information, the method comprising: receiving a message comprising PLMN information, the PLMN information comprising identification information for a plurality of cells, the plurality of cells are all associated with a first core network type; determining from the PLMN information that at least one cell of the plurality of cells is also associated with a second core network type; and accessing a first cell, the first cell associated with both the first core network type and the second core network type.
1. A method performed by a wireless device for decoding public land mobile network (PLMN) information, the method comprising: receiving a message comprising PLMN information for a plurality of cells; determining PLMN information from the message for a first group of cells, the first group of cells comprising at least one cell wherein each cell of the first group of cells is associated with a first core network type; and determining PLMN information from the message for a second group of cells, the second group of cells comprising at least one cell wherein each cell of the second group of cells is associated with a second core network type, and wherein at least one cell is a part of the first group of cells and the second group of cells, and wherein the PLMN information for the at least one cell in the first group of cells and the second group of cells is provided only once.
Claims 2, 9
Claim 2
Claims 3, 10
Claim 4
Claims 4, 11
Claim 15
Claims 5, 12
Claim 7

	
As indicated by the highlighted text in the comparison above, the subject matter  of independent claim 1 of the present application is contained entirely in claim 1 of US Pat. No. 10,887,832. The difference between the compared claims consists merely in the wording of the limitations and that the former is, in some instances, a broader representation of the latter; thus being an obvious case of double patenting.
Independent claim 8 claims the wireless device to perform the method of claim 1; therefore, the same rejection rationale applies.
	Dependent claims 2-8 and 9-12 are also rejected according to the listing in the comparison table above.
Allowable Subject Matter
Claims 15 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Prior Art
The following references, although not relied upon, are considered to be pertinent prior art since they disclose subject matter related to the invention claimed by the present application, i.e., Inter-PLMN handover in shared radio networks.
US 10887832 B2		US 10638273 B2		US 9717031 B2
US 8731557 B2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Amancio González, whose telephone number is (571) 270-1106. The Examiner can normally be reached on Monday-Thursday from 8:00am to 5:00pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.   
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez, can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/AMANCIO GONZALEZ/
Primary Examiner, Art Unit 2642
July 7, 2022